Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s arguments and claim amendments in the response filed 06 July 2022 and 19 July 2022 are acknowledged. 
Claims 1-5 & 9-24 are pending. 
Claims 6-8 are cancelled.
Claim 24 is new.
Claims 13-22 are withdrawn. 
Claims 1-5, 9-12, 23 & 24 are under consideration.
Examination on the merits is extended to the extent of the following species:
A. Alcohol Solvent-ethyl alcohol (ethanol), 
B. Acid Solvent — acetic acid -and- 
C. Cream and Facial mask.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 July 2022 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections
The objections to and the rejection of claims 6-8 are withdrawn due to cancellation of the claims.
The objection to claims 9 & 10 are withdrawn due to amendments which recite the scientific name for the tea.
The rejection to claim 1 under 35 USC 112(b) withdrawn due to amendments which cancel quantities of water in the fluid for skin care (FSC) such that the recited agents now makes sense (i.e. the combined amount falling at or below 100%).
The rejection to claim 1 under 35 USC 112(b) withdrawn due to amendments which recite what a camellia sinensis tea is based upon the processes used to produce it and removes the indefinite term, “derived from.”
The rejection of claims 1, 6-12 & 23 under 35 U.S.C. 103 over Oblong, Scheunemann, Pu-erh Tea and Lin; claims 2 & 4 over Oblong, Scheunemann, Pu-erh Tea, and Lin and further in view of Ulmann; claim 3 over Oblong, Scheunemann, Pu-erh Tea, and Lin and further in view of Nasser; and claim 5 over Oblong, Scheunemann, Pu-erh Tea, and Lin and further in view of Di’Tucci is withdrawn due to claim amendments which: 1) recite the process from which the camellia tea is produced, 2) the fluid is an aqueous solution, and 3) the tea is a Mao tea.  





New and Maintained Objections & Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-12, 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz (US 20100159028), Maiwald (Published: 07/06/2007), Bansal [(Applicant supplied IDS-07/06/2022; Published: 2013; as evidenced by Kwan (Published: 2022) and Upton (Published: 06/16/2020], Xiong (Published 02/27/2019), Heavenly Tea Leaves (Published: 04/16/2016) and Banerjee (Published: 05/27/2014).
*Claim Analysis: Claims 1 & 9 recite the solvent used to make the tea extracts which are components of a mixed extract. These are product-by-process recitations. M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).” In the instant case, the claimed composition is a composition comprising tea extracted from leave bud, stems and leaves of camellia sinensis through a) acetic acid extraction + water extraction or b) alcohol/ethanol extraction + water extraction. 
**Mao tea is interpreted as Maocha tea based up paragraph [0087] of the instant specification; “the camellia sinensis used in producing the aforementioned skin care product is the Maocha (Mao tea)”.
With regard to claims 1, 10-12, 23 & 24, and the elected species, Shultz teaches a stable, sporicidal hand sanitizer formulation (abstract). Shultz teaches the hand sanitizer formulation is formulated as a lotion or as a liquid surface cleanser (i.e. suitable for making a cream for skin care; abstract; [0111]).  Shultz teaches the sanitizer comprises peracetic acid, acetic acid in an amount of from about 1% to about 5% of the total weight of the composition, and ethanol in an amount from about 10 wt. % to 60 wt. %, about 30 wt. % to about 60 wt. %, 30 wt. % to about 40 wt. % and is about 31 wt. % of the total weight of the composition ([0021], [0022] & Shultz- claims 5 & 6). Schultz teaches “[t]he presence of an alcohol in the lotion may increase the bactericidal activity of the lotion and, in larger amounts, may decrease the amount of time in which a total log kill (maximum kill) of a bacteria is achieved” [0007]. Shultz teaches “the composition can contain one or more fragrances to mask or eliminate the odor from the peracetic acid” in an amount which is less than about than about 1 wt. % of the total weight of the lotion ([0012] ; Schultz-claim 6). Shultz teaches a pattern of preference for teas as the fragrance teaching “the fragrance is one or more fragrances selected from…Blackberry Sage Tea, Chai Tea” [0063]. Schultz teaches the formulation is formed by mixing together water containing, aqueous mixtures of the components ([0112]; Examples: [0024]; Shultz-claim 33) In Sample 6, Schultz explicitly teaches the solids are one mixture of solids that are heated, melted and admixed [0025]. Schultz teaches “[a] separate mixture of hydrogen peroxide, glacial acetic acid, deionized water and fragrance was prepared”, indicating that water-miscible liquids were admixed in an aqueous component [0025]. Schultz teaches their composition is effective against Bacillus subtilis and Clostridium difficile. Additionally, the composition is effective against a non-spore forming bacteria such as Staphylococcus aureus [0005].
Schultz does not teach inclusion of camellia sinensis tea, that the camellia sinensis tea is Mao/Maocha tea, the tea’s method of production, the extraction method involved reflux or a pattern of preference of liquids applied to the skin.
In the same field of invention of hand sanitizing, Maiwald teaches that “[p]revious studies found that most liquid hand rubs present significantly better antimicrobial performance than gels… For example, settings with long-standing usage of alcohol for hand hygiene (for example, many parts of Europe) almost exclusively use liquids, with no associated compliance and acceptability problems” (pg. 1).  
In the same field of invention of anti-microbial properties against staphylococcus aureus, Bansal teaches absolute ethanol and 50% aqueous solutions of ethanol as an extraction solvent(s) showed that S. aureus sensitive to polyphenols in black tea extract (pg. 574). As evidenced by Upton, Black tea is made by withering, rolling/bruising, full oxidation, and drying (pg. 2 & 3). As evidenced by Kwan, Maocha tea requires more processing including removing twigs and other parts of the plant (i.e. maocha tea has twigs and plant parts; pg. 1). 
Xiong teaches Mao Cha tea is the raw material for Pu-erth tea powder (pg. 123, second to last paragraph). Xiong in Table 1 teaches water extracts of Mao Cha tea have a higher content of tea polyphenols than the more processed Pu-erth tea and in Table 2 has a higher content of EGC, EC, EGCG, GCG and ECG (i.e. polyphenols; pg. 124).
Heavenly Tea Leaves teaches in certain cases, like that of Kukicha, the tea master will use the stems and other “unwanted” parts (historically, this was done to make it more affordable but these days, Kukicha is a delicacy; pg.3).
In the same field of anti-microbial compositions, Banerjee teaches efficient extraction strategies of tea (Camellia sinensis) biomolecules (title). Banerjee teaches widely used conventional systems for phytochemical recovery include reflux, with reflux showing a better result/yield than maceration (pg. 3160). Banerjee teaches collection of black tea polyphenols from an extraction comprising 50:1 water to tea ratio (i.e. a water extract) and an extraction of polyphenols from black tea with 40% aqueous ethanol (i.e. an ethanol/alcohol extract pg. 3162). Banerjee teaches that the increased shelf life of pork may be due to the antimicrobial and antioxidant properties of tea extract (pg. 3159).  
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified Schultz’s hand sanitizer against S. aureus, by modifying the form to be an aqueous liquid, and adding less than 1% of black tea/Mao Cha ethanol extracts and water extracts of leaves, stems, and leaf buds achieved under refluxing as suggested by the combined teachings of Maiwald, Bansal, Xiong Heavenly Tea Leaves, and Banerjee because Schultz’s formulation seeks to be antimicrobial against S. aureus and can include teas in an amount of less than 1 wt.%  and black tea extracts and Mao Cha tea extracts from water and/or ethanol are microbiocidal against S. aureus, with teas having plant parts like stems, leaves, buds, twigs, in them being most cost effective and those achieved under reflux having a higher polyphenol content, and the liquid form hand sanitizers being the most cost effective. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the microbiocidal activity of the hand sanitizer by providing it in an efficacious form (i.e. liquid) through inclusion of cost effective black tea and Mao Cha tea extracts which contain polyphenols.  
With regard to the recited amounts of mixed tea extract, acetic acid, and alcohol/ethanol, the combined teachings of Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves, and Banerjee suggest these parameters with value which overlap with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to the recitation that the FSC has a property that is: a) suitable for making a
cream for skin care; b) suitable for making a facial mask for skin care; c) capable of repairing skin; and d) promoting hair growth, the combined teachings of Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves, and Banerjee teach the recited reagents, achieved via the same processes, in the recited amounts for topical use, thereby the sanitizing composition is  suitable for making a cream for skin care; a facial mask for skin care; and is capable of repairing skin and promoting hair growth. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Maiwald, Bansal [as evidenced by Kwan (Published: 2022) and Upton], Xiong, Heavenly Tea Leaves and Banerjee, as applied to claims 1, 10-12, 23 & 24 above, and further in view of Yamashita (JP 0616514; Published: 1994) and Ulmann (previously cited).
*Claim Analysis and Interpretation: As above. 
** All references refer to the English Language translation.
With regard to claims 2 & 3, and the elected species, Schultz teaches their composition is sporicidal (title).
Neither Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves nor Banerjee inclusion of onion extract.
In the same field of invention of sporicidal compositions, Yamashita teaches a sporicide that comprises onion juice and onion water extract (title, abstract; [0010]).
Ulmann teaches the compositions comprises from 65% to 93% of an aqueous-alcoholic extract of Allium cepa (i.e. onion) and from 5% to 33% of an aqueous-alcoholic extract of Citrus lemon [0009]. Thereby, Ulmann teaches the topical formulations comprise 3.25-32.25% Allium cepa/onion extract and 0.25-9.9% lemon extract ([0009] & [0015]). Ulmann in Example 7 teaches a medicinal ointment comprising 5 ml of an extract comprising 87.04% Allium cepa (i.e. onion extract) and 11.96% Citrus lemon extract; thereby the ointment comprises 4.35% onion extract and 0.60% lemon extract ({0039]).
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to add 1.25-32.25% Allium cepa/onion extract and onion juice in an amount of less than 1% as a fragrance because Schultze is drawn to a sporicidal composition and onion juice and onion extracts are sporicidal as taught by Yamashita with onion juice being edible and 3.25-32.25% Allium cepa/onion extract being suitable for topical use. The ordinary skilled artisan would have been motivated to do so in order to increase the sporicidal activity of the composition.
With regard to the recited amount of onion extract and juice, the combined teachings of Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves, Banerjee Yamashita, and Ulmann teach these reagents in amounts which overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of onion juice and extract through routine experimentation to arrive at the claimed combination in order to optimize the resulting product to be sporicidal. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Maiwald, Bansal [as evidenced by Kwan (Published: 2022) and Upton], Xiong, Heavenly Tea Leaves and Banerjee, as applied to claims 1, 10-12, 23 & 24 above, and further in view of Ghaemi (2007) and Ulmann (previously cited).
*Claim Analysis and Interpretation: As above.
With regard to claim 4, and the elected species, Schultz teaches their composition is effective against S. Aureus.
Neither Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves nor Banerjee inclusion of lemon extract.
In the same of invention of sporicidal compositions, hair growth, Ghaemi teaches ethanolic extracts of lemon juice are effective against skin infections of S. Aureus (title; abstract). 
The teachings of Ulmann are described above.
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to add 0.25-9.9% lemon extract to Schultz’s formulation because Schultz’s formulation is microbiocidal against S. aureus, lemon extract is microbiocidal against S. aureus and 0.25-9.9% is suitable for topical use as taught by Ulmann. The ordinary skilled artisan would have been motivated to do so in order to increase the anti-microbial activity of the composition against S. Aureus.
With regard to the recited amount of lemon extract, the combined teachings of Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves Banerjee, Ghaemi, and Ulmann teach these reagents in amounts which overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of lemon extract through routine experimentation to arrive at the claimed combination in order to optimize the resulting product to be more anti-microbial against S. aureus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Maiwald, Bansal [as evidenced by Kwan (Published: 2022) and Upton], Xiong, Heavenly Tea Leaves and Banerjee, as applied to claims 1, 10-12, 23 & 24 above, and further in view of Fong (2014).
*Claim Analysis: As above. 
With regard to claim 9, and the elected species, Schultz teaches their composition is effective against S. Aureus.
Neither Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves nor Banerjee teach inclusion of acetic acid. 
Fong teaches anti-microbial compositions. Fong teaches compositions comprising 5% vinegar (i.e. acetic acid) were effective against S. Aureus.
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to add extracts of black tea/Mao Cha having stems, leaves, leaf buds, in an acetic acid extraction solvent, as suggested by Fong’s teachings. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhance its antimicrobial activity through use of acetic acid which is effective against S. aureus. 
With regard to the recited amount of  acetic acid, the combined teachings of Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves Banerjee, and Fong suggest inclusion of acetic acid in amounts which overlaps or falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of lemon juice through routine experimentation to arrive at the claimed combination in order to optimize the resulting product to be more anti-microbial.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Maiwald, Bansal [as evidenced by Kwan (Published: 2022) and Upton], Xiong, Heavenly Tea Leaves,  Banerjee and Fong, as applied to claims 1, 9-12, 23 & 24 above, and further in view of Di’Tucci (previously cited).
*Claim Analysis: As above. 
With regard to claim 5, and the elected species, Schultz teaches their composition is effective against S. Aureus.  Fong teaches anti-microbial compositions. Fong teaches lemon juice is effective against salmonella (pg. 15). 
Neither Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves, Banerjee nor Fong teach the amount of lemon juice. 
In the same field of invention of increasing hair growth, Di’Tucci teaches a hair treatment solution that comprises lemon juice in an amount of no more than about 7% which provides citric acid (col.3, ll. 40-55). The lemon juice is supplied in an amount sufficient to increase hair growth. The solution is applied directly to a treatment area (i.e. scalp; abstract).
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to add no more than about 7% by weight lemon juice to the hand sanitizer composition as suggested by Di’Tucci’s teachings. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to make the composition smell better and enhance its antimicrobial activity through inclusion of lemon juice concentrations recognized by the field as suitable for topical application.
With regard to the recited amount of lemon juice, the combined teachings of Schultz, Maiwald, Bansal, Xiong, Heavenly Tea Leaves, Banerjee, Fong and Di’Tucci suggest inclusion lemon juice in amounts which overlaps or falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of lemon juice through routine experimentation to arrive at the claimed combination in order to optimize the resulting product to be more anti-microbial and smell better.


Response to Arguments
Applicant argues Pu-reth tea is different than the recited FSC, in that Pu-reth is different from Mao tea,  and the prior art references do not teach Mao tea (pg. 10-21).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant requests rejoinder of the process claims (reply, pg. 21-22).
The elected claims are not yet allowable. Thereby, the request for rejoinder is premature.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619       

/NICOLE P BABSON/Primary Examiner, Art Unit 1619